Mitchell, J.
Motion is denied. Motion to strike out portions of a pleading as irrelevant and redundant are addressed to the sound discretion of the court. They are not favored, especially in equity actions, and will be denied unless the court can clearly see that the allegations sought to be stricken out have no possible *676bearing upon the subject-matter of the litigation. (See Indelli v. Lesster, 130 App. Div. 548; Meyer v. Young, 49 id. 639.) The time of the moving defendants to answer or make any further motion with respect to the complaint is extended until ten days after the service of this order, with notice of entry.